311 F.2d 227
PHILLIPS PETROLEUM COMPANYv.FEDERAL POWER COMMISSION.
No. 7023.
No. 7024.
No. 7026.
United States Court of Appeals Tenth Circuit.
Argued September 5, 1962.
Decided October 5, 1962.

On Petitions to review orders of the Federal Power Commission.
Lloyd G. Minter, Kenneth Heady and John R. Rebman, Bartlesville, Okl., for petitioner.
Richard A. Solomon, Gen. Counsel, and Howard E. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D. C., for respondent.
Before PICKETT, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Petition to review in case No. 7024, dismissed September 5, 1962, on motion of petitioner. Petitions to review in cases Nos. 7023 and 7026 dismissed October 5, 1962, on motion of petitioner.